Citation Nr: 0526237	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  00-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an initial increased disability rating for 
a major depressive disorder, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1966 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Montgomery, 
Alabama.  Specifically, by a September 1999 decision, the RO, 
in pertinent part, denied the issues of entitlement to 
service connection for sleep apnea and for a psychiatric 
disability to include post-traumatic stress disorder.  

Following receipt of notification of the September 1999 
determination, the veteran perfected a timely appeal with 
respect to the denial of his service connection claims.  In 
July 2001 and December 2003, the Board remanded these issues 
to the RO for further evidentiary development consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA).  

By a September 2004 rating action, the RO granted service 
connection for a major depressive disorder and awarded a 
compensable evaluation of 30 percent for this disability, 
effective from March 1999.  After receiving notification of 
that decision, the veteran perfected a timely appeal with 
respect to the initial assignment of the 30 percent rating 
for his service-connected major depressive disorder.  The 
issues currently on appeal are, therefore, correctly 
characterized as listed on the title page of, and discussed 
in, this decision.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran did not exhibit sleep apnea in service, and 
sleep apnea is not otherwise associated with his active duty.  

3.  The service-connected major depressive disorder is 
manifested by complaints of markedly diminished interest in 
pleasurable activities, loss of appetite, insomnia, loss of 
energy, feelings of worthlessness, periodic suicidal 
ideation, and social isolation in the home as well as 
objective evaluation findings of a depressed and dysphoric 
mood, a flat affect, nervousness, tension, speech of somewhat 
low volume and slow rate, psychomotor retardation, and a 
diminished ability to concentrate.  However, pathology 
associated with this service-connected disability does not 
include suicidal ideation; obsessional rituals which 
interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or an inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  

2.  The criteria for an initial disability rating of 
50 percent for the service-connected major depressive 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9434 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

By a letter dated in September 2001, as well as two 
subsequent letters dated in October 2004 in the present case, 
the RO informed the veteran of the type of evidence necessary 
to support his service connection and increased rating 
claims.  In addition, the RO notified the veteran that it 
would make reasonable efforts to help him obtain necessary 
evidence with regard to these issues but that he must provide 
enough information so that the agency could request the 
relevant records.  The RO also discussed the attempts already 
made to obtain relevant evidence with regard to these claims.  
Further, the RO notified the veteran of his opportunity to 
submit "additional information and evidence" and "any 
additional information or evidence that . . . [he] want[ed] . 
. . [the agency] to try to get for . . . [him]."  Thus, he 
may be considered advised to submit all pertinent evidence in 
his possession.  

Additionally, the September 1999 rating decision, the 
February 2000 statement of the case (SOC), and the November 
2002, September 2004, and December 2004 supplemental 
statements of the case (SSOCs) with regard to the veteran's 
sleep apnea claim, as well as the September 2004 rating 
decision and the March 2005 SOC with regard to his major 
depressive disorder notified him of the relevant criteria and 
evidence necessary to substantiate his service connection and 
increased rating claims.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Compliance with this 
requirement concerning the veteran's sleep apnea claim was 
legally impossible where, as here, the veteran filed his 
claim for service connection for such a disability in March 
1999, and the RO initially adjudicated the issue in September 
1999.  In any event, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement (with regard to either the service connection, or 
the increased rating, claims) was harmless error.  See 
Mayfield, supra.  Although the notice provided to the veteran 
October 2004 was not given prior to the first adjudication of 
the issues on appeal, the content of the notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in December 2004 (with regard to his sleep apnea 
claim), and an SOC was issued to him in March 2005 (with 
regard to his major depressive disorder claim).  

In addition, the veteran has been accorded pertinent VA 
examinations during the current appeal, and VA has obtained 
all pertinent evidence identified by him.  Consequently, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the issues on 
appeal.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

A.  Service Connection For Sleep Apnea

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Throughout the current appeal, the veteran has asserted that 
he developed a sleeping disorder, characterized as sleep 
apnea, as a result of his active military duty.  
Specifically, at a personal hearing conducted via 
videoconferencing before the undersigned Veterans Law Judge 
in April 2001, the veteran testified that his sleep apnea was 
first diagnosed in 1988.  See, e.g., April 2001 video 
conferencing hearing transcript (T.) at 5, 7-9.  According to 
the veteran's testimony, he had "had it [sleep apnea] all 
along [including in service] but . . . didn't know what it 
was."  Id.  

Significantly, however, the competent evidence of record does 
not support the veteran's contentions.  In this regard, the 
Board notes that service medical records are negative for 
complaints of, treatment for, or findings of sleep apnea.  
Although at the January 1969 separation examination the 
veteran complained of dreams, the examiner associated this 
symptom with his nondisabling anxiety condition.  Moreover, 
this examination demonstrated that the veteran's lungs and 
chest were normal.  

Furthermore, the first post-service evidence of sleep apnea 
is dated in October 1988, approximately nineteen-and-a-half 
years after the veteran's discharge from active military 
duty.  According to private medical records dated in October 
1988, a sleep disorder study illustrated a finding of sleep 
apnea.  Subsequent VA medical records dated through June 2004 
reflect continued diagnoses of sleep apnea.  

Significantly, however, the claims folder contains no 
competent evidence supporting a finding of an etiological 
relationship between the veteran's sleep apnea and his active 
military duty.  In fact, after reviewing the veteran's claims 
folder, interviewing him, and examining him, the examiner who 
conducted the May 2004 VA miscellaneous respiratory diseases 
examination and who diagnosed sleep apnea specifically 
concluded that "no information of . . . [the veteran's] 
sleep apnea or suggestive symptoms of sleep apnea were found 
during his active service."  As such, the examiner expressed 
his opinion that the "veteran's sleep apnea is unlikely to 
be related to his active period of military service."  

Based on these competent medical records, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim for service connection for sleep apnea.  The doctrine 
of reasonable doubt is, therefore, not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

B.  Initial Increased Rating For Service-Connected Major 
Depressive Disorder

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  By rating action dated in September 2004 in the 
present case, the RO granted service connection for a major 
depressive disorder and assigned a 30 percent evaluation to 
this disability, effective from March 1999.  According to the 
service medical records, at the January 1969 separation 
examination, the veteran having previously experienced 
nervous trouble, dreams, and fatigue but admitted to not 
having experienced this symptomatology within the past year.  
The examiner associated these symptoms with nondisabling 
anxiety.  

According to relevant post-service medical records, at an 
August 1970 private outpatient treatment session, the veteran 
complained of nervousness.  At a VA outpatient treatment 
session conducted in July 1999, the examiner diagnosed a 
chronic depressive disorder and also recommended ruling out 
post-traumatic stress disorder (PTSD).  Two months later in 
September 1999, this same examiner confirmed a psychiatric 
diagnosis of depression with anxiety.  Subsequent VA medical 
records reflect treatment for, and evaluation of, recurrent 
major depression through November 2004.  In the report of a 
VA mental disorders examination conducted in May 2004, the 
examiner explained that the veteran "report[s] some symptoms 
[which are] consistent with PTSD, including many of . . . 
[his] reliving experiences . . . [but that his] prominent 
presentation is that of major depression."  

Following receipt of notification of the September 2004 
decision, the veteran perfected a timely appeal with respect 
to the assignment of a 30 percent disability rating for his 
service-connected major depressive disorder.  This 
service-connected psychiatric disability has remained 
evaluated as 30 percent disabling.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code, a 30 percent 
rating requires evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2004).  

A 50 percent evaluation will be awarded with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

The next higher evaluation of 70 percent will be awarded with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is representative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 is illustrative of 
moderate symptoms (including a flat affect, circumstantial 
speech, and occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning (such as few 
friends and conflicts with peers or co-workers).  Id.  

In the present case, the veteran has consistently asserted 
that the symptoms associated with his service-connected major 
depressive disorder, which include depression, anxiety, poor 
appetite, trouble sleeping, a low energy level, significant 
problems with concentration and memory, feelings of 
worthlessness, no interest in pleasurable activities 
previously enjoyed, suicidal ideation, no meaningful social 
relationships, significant problems maintaining employment, 
have increased in severity.  See, e.g., T. at 5-7, 11-12.  
These lay statements concerning the veteran's 
service-connected psychiatric pathology are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Importantly, however, such descriptions of this 
disability must be considered in conjunction with the 
clinical evidence of record and the pertinent rating 
criteria.  

In this regard, the Board acknowledges that, at the recent VA 
mental disorders examination which was conducted in May 2004, 
the veteran complained of a depressed mood, markedly 
diminished interest in pleasurable activities, loss of 
appetite, insomnia, psychomotor retardation, loss of energy, 
feelings of worthlessness, diminished ability to concentrate, 
very significant recurrent suicidal ideation, and no 
meaningful social relationships.  The examiner concluded that 
this symptomatology "fall[s] in the severe range and . . . 
[has] affected every realm of his psychosocial functioning 
and his quality of life."  The examiner added that, despite 
the veteran's outpatient psychiatric treatment and 
medication, he (the veteran) "was unable to identify any 
significant period of remission."  Further, the Board notes 
that pertinent symptomatology shown on mental status 
evaluation in May 2004 included a dysphoric mood, a flat 
affect, nervousness, tension, and speech of somewhat low 
volume and slow rate and that the examiner noted that the 
veteran had become very tearful when discussing his suicidal 
ideation.  

Additional pertinent medical records reflect routine 
outpatient psychiatric treatment and evaluation.  According 
to these reports, the veteran receives Global Assessment of 
Functioning (GAF) scores ranging from lows in the 40's and 
highs in the 60's, but mostly in the 50's.  Scores in the 
50's range are illustrative of moderate symptoms (including a 
flat affect, circumstantial speech, and occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (such as few friends and conflicts with 
peers or co-workers).  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  Symptomatology shown on these 
outpatient evaluations, which are supportive of these GAF 
scores, include a moderately depressed mood, a sad mood and 
affect, social isolation in the veteran's home (e.g., no 
friends), and no leisure time activities.  Specifically, in 
October 2004, the veteran reported that he has not returned 
to church, has not attended Alcoholic Anonymous, and has not 
left his house to walk.  

Resolving doubt in the veteran's favor, the Board finds that 
pathology associated with his service-connected PTSD more 
closely approximates the criteria necessary for a 50 percent 
evaluation.  See, e.g., 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2004) (which stipulates that evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships is necessary for the assignment of a 50 percent 
rating).  As such, the Board finds that an award of 
50 percent for the veteran's service-connected major 
depressive disorder in the present case is warranted.  See, 
also, 38 C.F.R. § 4.7 (2004) (which stipulates that, if there 
is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating but that, otherwise, the lower 
rating will be assigned).  

Significantly, a 70 percent evaluation for this 
service-connected psychiatric disability is not warranted.  
First, in addition to the positive objective findings 
demonstrated on the recent mental status evaluation in May 
2004, this examination also reflected alertness, orientation, 
neat and casual dress, good personal hygiene, pleasantness, 
cooperation, linear and coherent speech, thought content and 
processes which were within normal limits, and no evidence of 
delusions or hallucinations, inappropriate behavior, 
homicidal ideation, gross memory loss or impairment, or 
significant impairment in judgment.  Second, at the May 2004 
VA examination, the veteran admitted that he does talk to his 
siblings, who "call [him] on occasion to check on him."  
Third, at a VA outpatient treatment session conducted in the 
same month, the veteran denied experiencing any suicidal 
ideation, and the examiner concluded that the veteran's 
recurrent major depression was in partial remission.  Fourth, 
at a VA outpatient treatment session conducted in October 
2004, the examiner concluded that the veteran's depression 
was stable.  

Consequently, the Board finds that these multiple mental 
status evaluations have not shown occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See, e.g., 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2004) (which stipulates that 
such pathology is necessary for the grant of a 70 percent 
disability rating).  Based on this relevant evidence, the 
Board concludes, therefore, that a rating greater than the 
50 percent evaluation awarded by this decision is not 
warranted.  Id.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected major 
depressive disorder has resulted in marked interference with 
his employment or require frequent periods of 
hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
service-connected major depressive disorder has resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Service connection for sleep apnea is denied.  

An initial increased rating of 50 percent for the 
service-connected major depressive disorder is allowed, 
subject to the regulations governing the award of monetary 
benefits.  


REMAND

By a May 2005 rating action, the RO, in pertinent part, 
denied the issues of entitlement to a compensable disability 
rating for a male erectile disorder; a disability rating 
greater than 20 percent for low back pain with herniation, 
disc bulge, and degenerative changes at the L3-L4 and L5-S1 
levels; and a total disability rating due to individual 
unemployability.  In a letter dated approximately two weeks 
later in June 2005, the RO notified the veteran of that 
decision.  

In a statement dated several weeks later in June 2005, the 
veteran expressed disagreement with the denial of these 
rating claims.  A review of the claims folder indicates that 
a statement of the case (SOC) regarding these issues has not 
been furnished.  As such, a remand is required to accord the 
RO an opportunity to furnish the veteran and his 
representative an SOC concerning these claims.  See, 
Manlincon v. West, 12 Vet. App. 328 (1999).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

The RO should furnish the veteran an SOC 
regarding the issues of entitlement to a 
compensable disability rating for a male 
erectile disorder; a disability rating 
greater than 20 percent for low back pain 
with herniation, disc bulge, and 
degenerative changes at the L3-L4 and 
L5-S1 levels; and a total disability 
rating due to individual unemployability.  
The RO should also inform the veteran of 
the requirements necessary to perfect an 
appeal.  38 C.F.R. § 19.26 (2004).  If 
and only if the veteran perfects his 
appeal by timely submitting a substantive 
appeal, should these issues be returned 
to the Board for further appellate 
review.  

No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


